Name: 2003/374/EC: Commission Decision of 21 May 2003 on the implementation of Decision No 507/2001/EC of the European Parliament and of the Council concerning a set of actions relating to the trans-European network for the collection, production and dissemination of statistics on the trading of goods within the Community and between the Community and non-member countries (Edicom) (notified under document number C(2003) 1598)
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  information technology and data processing;  economic analysis;  trade policy;  European construction
 Date Published: 2003-05-24

 Avis juridique important|32003D03742003/374/EC: Commission Decision of 21 May 2003 on the implementation of Decision No 507/2001/EC of the European Parliament and of the Council concerning a set of actions relating to the trans-European network for the collection, production and dissemination of statistics on the trading of goods within the Community and between the Community and non-member countries (Edicom) (notified under document number C(2003) 1598) Official Journal L 128 , 24/05/2003 P. 0020 - 0028Commission Decisionof 21 May 2003on the implementation of Decision No 507/2001/EC of the European Parliament and of the Council concerning a set of actions relating to the trans-European network for the collection, production and dissemination of statistics on the trading of goods within the Community and between the Community and non-member countries (Edicom)(notified under document number C(2003) 1598)(2003/374/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Decision No 507/2001/EC of the European Parliament and of the Council of 12 March 2001 concerning a set of actions relating to the trans-European network for the collection, production and dissemination of statistics on the trading of goods within the Community and between the Community and non-member countries (Edicom)(1), and in particular Article 3 thereof,Whereas:(1) Decision No 507/2001/EC lays down the reference framework for an information network for the collection, production and dissemination of statistics on the trading of goods within the Community and between the Community and non-member countries and entrusts the Commission with implementing it.(2) The measures set out in this decision meet the aims and conditions established by Decision No 507/2001/EC and therefore qualify for Community funding.(3) In order to meet the aims established by Decision No 507/2001/EC, part of the resources are directly allocated in the form of subsidies only to national authorities or organisms which are directly implicated in the collection, production and dissemination of statistics on the trading of goods within the Community and between the Community and non-member countries.(4) The Commission should therefore approve the annual work programme including the distribution of annual expenditure.(5) The measures set out in this decision are in accordance with the opinion of the Committee on Statistics relating to the Trading of Goods between Member States and the Committee on Statistics relating to the Trading of Goods with Non-Member Countries, established by Council Regulation (EEC) No 3330/91(2), as last amended by Regulation (EC) 1624/2000 of the European Parliament and of the Council(3), and Council Regulation (EEC) No 1172/95(4), as last amended by Regulation (EC) No 374/98(5),HAS ADOPTED THIS DECISION:Article 1For the 2003 work programme, the measures qualifying for Community funding are set out in Annex I up to the amounts stated in Annex II of this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 21 May 2003.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 76, 16.3.2001, p. 1.(2) OJ L 316, 16.11.1991, p. 1.(3) OJ L 187, 26.7.2000, p. 1.(4) OJ L 118, 25.5.1995, p. 10.(5) OJ L 48, 19.2.1998, p. 6.ANNEX IEDICOM MEASURES - GENERAL WORK PROGRAMMEMeasures relating to the implementation of a higher-quality information network which is less costly and available more quickly, in line with the requirements of Community policyThe 2003 work programme will pursue the following objectives.1. Production of advanced estimatorsThe objective of the proposed measures is to produce preliminary results at European level (EU and euro zone) which comply with the minimum quality requirements at their level of aggregation. By comparing monthly statistics, as published initially and after revision, it will be possible to anticipate the final values of regularly revised data using appropriate econometric modelling or other suitable methodologies. The impact of enlargement will have to be anticipated, particularly in order to limit any effect it might have on the timetable for publication of the results for the European Union.2. Improvement in the quality of basic statistics in external tradeThe objective of the proposed measures is to improve the quality of statistics by adapting and harmonising methods intended to check data supplied by enterprises and those which Member States submit to Eurostat.3. Improvement in quality measurement and control of external trade statisticsTraditionally, external flows have been measured by the customs administration, which has its own culture. In particular, as a tax administration, it makes extensive use of accounting practices, i.e. an apparently clear-cut distinction between true values and errors. Therefore, there is no tradition of quality control, error measurement and communication on reliability of external trade statistics in many Member States.The aim of the proposed measures is to continue the efforts to remedy this unsatisfactory situation by enhancing quality measurement, quality control and quality assurance.4. Improvement in the updating process for statistical resultsThe aim of the proposed measures is to define a harmonised updating procedure for reducing the impact of factors affecting the quality of statistics. A high level of variability in the updating process applied to monthly data reduces the degree of harmonisation of external trade statistics. Therefore, once the best methods have been identified by studying the updating process applied by each Member State, a more harmonised procedure/approach at EU level will be proposed.5. Improvement in the methods of adjusting statistical resultsIn both Intrastat and Extrastat, thresholds for data collection are used by the Member States in order to limit the burden on traders. There is currently no harmonisation of the methods or the tools used for the adjustments made necessary by applying thresholds or to compensate for any non-responses. The objective of the proposed measures is to adjust the statistics on the basis of the most suitable methods and to have these methods adopted by all the Member States.6. Dealing with asymmetries in Intrastat and reconciling dataThe collection system for statistics on intra-EU trade, Intrastat, generates sets of statistics which contain some inconsistencies. The main reasons for this are known. The asymmetries are a very important problem because they affect the reliability of the euro zone trade balance as well as the balance of payments and national accounts. They are not limited to intra-EU trade and may occur with extra-EU trading partners.In order to address these problems and improve the situation of users at European level (EU, euro zone), the aim of the proposed measures is to compare and implement specific models to reconcile the divergent data on the basis of several methods. At the same time, some Member States will carry out detailed "mirror" comparison exercises aimed at correcting any anomalies.Measures relating to the implementation of a network of information that is relevant and appropriate to users' changing needs, within the framework of economic and monetary union and the international economic environmentThe 2003 work programme will pursue the following objectives.1. Improvement in the management of disclosure avoidance for foreign trade statisticsThe collection and dissemination of foreign trade statistics is a very detailed process. In many cases, this level of detail is not compatible with the rules on confidentiality which protect individual data provided by enterprises. Where necessary, the Member States apply their own rules for disguising data at national level and forward the initial data and the relevant authorised levels of publication to the Commission (Eurostat).The aim of the measure will be firstly, to propose more consistent rules on disclosure avoidance, and secondly, to look at the possibility of reducing or eliminating the impact of confidentiality on the aggregated results for the European Union's and the euro zone's trade.2. Analysis of seasonal adjustment qualityEurostat produces and disseminates monthly foreign trade indicators which are seasonally adjusted and corrected for working days.However, there are different methods of seasonal adjustment and correcting for working days and several ways of specifying the models. There is a need to measure the quality of the indicators produced according to the main parameters for quality. The objectives of the proposed measures are therefore:- to define and assess quality indicators for seasonally adjusted data, drawing a distinction between general indicators and those which might be specific to foreign trade data,- on the basis of genuine data, to test and assess the impact the main assumptions made in the seasonal adjustment calculation have on the quality indicators defined in the previous stage,- to provide a comprehensive assessment and detailed recommendations.3. Improvement in the information on foreign trade indicesEurostat and most Member States publish unit value indices. In particular, Eurostat has developed an application for new external trade indices (NICE) enabling unit value indices to be calculated every month. Some Member States also produce specific price indices for foreign trade.The objectives of the proposed measures are:- to ensure development of the NICE application continues,- to increase the content of the accessible information by adding backward-extrapolated and, if necessary, seasonally adjusted data,- to conduct a comparative analysis in some Member States of unit value indices and price indices,- to define methodological constraints that must be met in order to produce price indices for foreign trade that can be aggregated at the level of the EU and the euro zone,- to foster progressive implementation of price indices for foreign trade in the Member States which do not have them.4. Improvement in the information on the value of tradeStatistics on the trading of goods are valued on a fob (free on board) basis for dispatches/exports and on a cif basis (cost, insurance, and freight ) for arrivals/imports. Publishing statistics on a fob basis for arrivals and imports, at least for aggregated results, would provide users with very useful information. This method is used in the area of the balance of payments, and the production of information on a double cif/fob basis is recommended by the United Nations. Pilot projects will be implemented in some Member States with the aim of making this information available.Measures relating to the implementation of an information network which is better integrated into the general statistical system and adapted to developments in the administrative environmentThe 2003 work programme will pursue the following objectives.1. Development of trade registers and attention to globalisationFor the open economies of the EU, external trade statistics are a major source of information that is widely used by economists, policy-makers and business associations. However, to make full use of these data, most users need them to be linked with enterprise statistics, for which a full set of variables is already available at EU level. On the other hand, it is important to provide the users with additional data measuring the impact of international groups on trade statistics. To achieve these goals, an action plan has been proposed that is divided into the two following areas: trade registers and globalisation.- Trade registersThe objective of the proposed measures is to establish connections between the trade and business registers so that a broad range of new analysis of external trade statistics can be carried out. For instance, it would be possible to measure the part of trade carried out by each economic sector. The links between statistics on trade and structural business statistics could also be analysed.- GlobalisationA fundamental implication of globalisation is that the activities of enterprises need to be analysed and measured in a global as well as a national context. Traditionally, statistical data have focused on the international trade area with much less attention to other important cross-border economic relationships such as the activities of multinational firms and intra-firm flows. The result is that statistics may fail to fully capture the scope of cross-border economic activities.The objective of the proposed measures is to examine the extent to which existing external trade statistics can contribute to the collection of this information and determine possible technical modifications to existing systems which can facilitate this collection.2. Improvement in user access to customs statisticsEurostat has developed an application (Taristat) which provides access to some of the data in the TARIC customs database. This tool is sufficiently operational as far as the display of specific and isolated information is concerned. However, combining external trade statistics with customs data and using the latter data as reference data when processing external trade data could be envisaged. This information would be very useful for those who use statistics for analysis, particularly in the context of trade negotiations.The objective of the measure is therefore to provide Comext database users with easy access to basic information on tariff measures and customs duties.3. Adaptation of Intrastat and Extrastat legislationA plan for adapting the Intrastat system (statistics on trade in goods between Member States) is under way. Its objectives are to make the rules more transparent and comprehensible, take greater account of changes in national practices in certain fields (adjustments, timetables, quality, etc.) and set system parameters to provide results that meet Community needs in terms of quality requirements relating to coverage, reliability and availability.A new plan for adapting the Extrastat system (statistics on trading of goods with non-member countries) is to begin in 2003. In accordance with the guidelines for the Eurostat strategic plan 1999, its main aims are:- to improve the content of the relevant acts, so as to render them more comprehensible and transparent,- to take greater account of EMU requirements (particularly as regards the rapid availability of aggregate euro zone trade data),- to examine possible/necessary amendments in the light of the United Nations recommendations (concepts and definitions (see documentation)),- to examine possible/necessary amendments in the light of customs legislation developments (Customs Code),- to focus more on users' needs (tariff statistics, globalisation, sectoral statistics, etc.).Within this framework, the proposed measures will aim to perform the analyses needed to carry out the project and assist Eurostat in revising legislation and preparing recommendations on their implementation.4. Improvement of the links between statistical and customs administrationsWithin Extrastat, primary information is collected from customs declarations. The collection procedures and the extent of cooperation between the customs administrations and the authorities responsible for statistics vary throughout the EU countries. Strengthening these ties and adapting or modernising the procedures for collecting and transmitting the customs information are likely to improve the quality and the timeliness of the statistics. A number of measures concerning these objectives have been proposed by Member States.Measures relating to the implementation of a network improving the statistical service provided to administrations and users and providers of dataThe 2003 work programme will pursue the following objectives.1. Consolidation of dissemination productsThe users of external trade statistics require rapid access to pertinent data. Rapid dissemination of data which are as up to date as possible and adapted to the needs of different users will establish the European statistical system as the preferred supplier of data on the external and intra-Community trade of the EU and euro zone. A number of projects designed to meet this goal will be initiated or continued.2. Improvement of service regarding product nomenclaturesProduct nomenclatures are a crucial source of information for those who use statistics on the trading of goods. But they also cause difficulties for the enterprises which must classify their products under one of the many headings of the Combined Nomenclature, and for the national administrations responsible for dealing with respondents.Several measures have been proposed with the aim of modernising the Combined Nomenclature, while at the same time maintaining the precise and relevant information on the goods traded and simplifying access to the information in the nomenclature.3. Adapting the methods of transmitting data to EurostatThe plans for revising Intrastat and Extrastat legislation focus particularly on satisfying users' needs better. More specifically, it is apparent that economic and monetary union requires rapid production of aggregated euro zone trade data, and that the content of the detailed data could be adapted in order to meet current needs better and satisfy new requirements.Against this background, it is proposed that the methods of transmitting information to Eurostat be re-examined at the same time as the plans for revising the reference regulations.Measures relating to the implementation of a network based on tools for the collection of information in the light of the latest technological advances in order to improve functions available to information providersThe 2003 work programme aims to develop the tools for collecting statistical informationThe collection of data from companies and their treatment is a fundamental component of the external trade statistic system. One of the successes of the programme Edicom I was the development and implementation of collection tools for the Intrastat system used by a large number of companies (electronic forms IDEP/CN8 and IRIS, and web forms). Owing to changes in the technological environment, and in the light of the experience gained, the objectives of the measures proposed will be to:- ensure the continuity and development of these tools by making the necessary technological and functional modifications,- take into account new methodological requirements,- take into account developments in message standardisation,- ensure the promotion of modern collection tools, especially web forms.Measures relating to the implementation of an integrated and interoperable networkThe 2003 work programme will pursue the following objectives.The Edicom programme has methodological, organisational, legislative and computer components which require a coherent, integrated and synergetic approach. The following measures are therefore proposed.1. Network modernisationMeasures will be taken to modernise the various elements of the trans-European network for the collection, production and dissemination of statistics on the trading of goods within the Community and between the Community and non-member countries. They will focus on the tools and methods used in:- processing and validating data,- communication between national administrations and Eurostat,- user access to statistical data and metadata, including greater use of the Internet and improvements to the software for disseminating statistics on the trading of goods (Comext).2. Development of an information system on methodologyAll of the methodological measures proposed must be coordinated to ensure their consistency and must aim at better integration of statistics on the trade of goods into the European statistical system. The measures must also be linked to existing methodology (including the acquis communautaire) and accompanied by teaching guides.Within this general context, it is proposed to continue the development of a comprehensive, coherent and consistent documentary base to support the overall project and enable the methodological information to be disseminated interactively in a user-friendly way using the latest technology.ANNEX IIEDICOM MEASURES - INDICATIVE COST BREAKDOWN2003>TABLE>